 Case 8:20-cv-00043-SB-ADS Document 192-12 Filed 05/14/21 Page 1 of 3 Page ID
                                  #:3856




Summary Judgment Ex. 40b
                       Kenner Declaration
                                Exhibit B
        Case 8:20-cv-00043-SB-ADS Document 192-12 Filed 05/14/21 Page 2 of 3 Page ID
                                         #:3857

Schneider, Dani (CFPB)

From:                 James Kenner <                          >
Sent:                 Wednesday, February 24, 2021 11:44 AM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: Your documents have been received, James B Kenner (Certified Doc Prep Services LP,
                      DPC-53953068)


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.




Sent from my iPhone

Begin forwarded message:

        From: James <                          >
        Date: January 17, 2017 at 20:59:49 CST
        To: Keren Figueroa <docs@clientenrollment.com>
        Subject: Re: Your documents have been received, James B Kenner (Certified Doc Prep Services LP,
        DPC‐53953068)


        Hello;
        Correct me if I'm wrong, but I was under the impression you guys were going to pay my loan off, then I'd
        be paying about 90 dollars per month.

        You indicated this would increase my credit score as Navient would be paid in full. I thought this is why I
        paid you guys 900 dollars. Please advise as maybe I misunderstood.
        James

        Sent from my iPhone

        On Jan 17, 2017, at 14:19, Keren Figueroa <docs@clientenrollment.com> wrote:

                 Hello James B,



                 I just wanted to let you know that we received the following documents they've been
                 uploaded to your account:

                        Forbearance Request
                        Promissory Note/FDCL
                        Repayment Plan Form Request
                        Proof of Income

                 We've also faxed your forbearance to your servicers, so keep an eye out for
                 correspondence related to that.

                                                                1
Case 8:20-cv-00043-SB-ADS Document 192-12 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:3858
      If your forbearance is denied, your servicer has to tell you the reason for the denial.
      Please call us and let us know the reason as soon as you get it and we can resubmit your
      forbearance. Usually the reason for denial is the fax was received, but something was to
      difficult to read or one of the pages didn't fax correctly and was corrupted.

      You can contact us at (844) 863‐2886 between the hours of 8 AM and 5 PM Pacific
      Standard Time, Monday through Friday.




      Thank you,

      Keren Figueroa
      Client Services Department

      (clientservices@clientenrollment.com)




      1015 E Imperial Hwy Ste C8

      Brea, CA 92821

      Ph: (844) 863‐2886

      Fx: (888) 717‐5722




      This e‐mail and any attachments may contain confidential and privileged information. If
      you are not the intended recipient, please notify the sender immediately by return e‐
      mail, delete this e‐mail and destroy any copies. Any dissemination or use of this
      information by a person other than the intended recipient is unauthorized and may be
      illegal.




                                                 2
